Case 2:18-cv-13828-PDB-PTM ECF No. 18 filed 05/26/20        PageID.589    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

TAMEKA MULLEN,

             Plaintiff,                             Case No. 18-cv-13828

v.                                                  Paul D. Borman
                                                    United States District Judge

COMMISSIONER OF                                     Patricia T. Morris
SOCIAL SECURITY,                                    United States Magistrate Judge

             Defendant.

________________________/

         ORDER (1) ADOPTING MAGISTRATE JUDGE MORRIS’S
    APRIL 16, 2020 REPORT AND RECOMMENDATION (ECF NO. 17),
 (2) GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                           (ECF NO. 15),
   (3) DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                         (ECF NO. 13), AND
        (4) AFFIRMING THE FINDINGS OF THE COMMISSIONER

      On April 16, 2020, Magistrate Judge Patricia T. Morris issued a Report and

Recommendation to Grant Defendant’s Motion for Summary Judgment, Deny

Plaintiff’s Motion for Summary Judgment, and Affirm the findings of the

Commissioner in this action challenging the Commissioner’s final decision to deny

Plaintiff’s applications for Disability Insurance benefits and Title XVI Supplemental

Security Income benefits. (ECF No. 17, Report and Recommendation.) Having

reviewed the Report and Recommendation, and there being no timely objections
Case 2:18-cv-13828-PDB-PTM ECF No. 18 filed 05/26/20   PageID.590   Page 2 of 2




under 28 U.S.C. § 636(b)(1) and E.D. Mich. L.R. 72.1(d), the Court ADOPTS the

Report and Recommendation, DENIES Plaintiff’s Motion for Summary Judgment

(ECF No. 13), GRANTS Defendant’s Motion for Summary Judgment (ECF No. 15),

and AFFIRMS the findings of the Commissioner.

IT IS SO ORDERED.

                                         s/Paul D. Borman
                                         Paul D. Borman
                                         United States District Judge

Dated: May 26, 2020




                                     2
